AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                  FILED IN THE

                                       UNITED STATES DISTRICT COURT                                           U.S. DISTRICT COURT
                                                                                                        EASTERN DISTRICT OF WASHINGTON

                                                                  for thH_
                                                     Eastern District of Washington                       Apr 03, 2020
                                                                                                              SEAN F. MCAVOY, CLERK
 UNITED STATES for the use of Mark A. Morgan doing
 businessas Morgan Industries Paving and Landscaping,
                             Plaintiff                               )
                                  v.                                 )
 Harry Johnson Plumbing & Excavation Inc., a Washington              )       Civil Action No. 4:18-cv-05158-SMJ
 corporation; Coburn Contractors, LLC, an Alabama limited            )
    liability company, Hartford Fire Insurance Company,              )
  Connecticut company; and Nationwide Mutual Insurance
                 Company, an Ohio company,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendants’ Motion for Summary Judgment Pursuant to Fed. R. 56, ECF No. 56, is GRANTED.
u
              Plaintiff’s claims for breach of contract against HJPE, quantum meruit against HJPE, unjust enrichment against HJPE,
              and under the Miller Act against Hartford are DISMISSED WITH PREJUDICE.
              Judgment is entered in favor of Defendants HJPE and Hartford.


This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge             Salvador Mendoza, JR.                                           on a motion for Summary Judgment.




Date: April 3, 2020                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                            Sara Gore
